August 26, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      FRANKLIN D. JENKINS, Appellant

NO. 14-13-00750-CV                          V.

                            CACH, LLC, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Cach, LLC,
signed June 24, 2013, was heard on the transcript of the record. We have inspected
the record and find error in the judgment. We therefore order the judgment of the
court below REVERSED and REMAND the cause for proceedings in accordance
with the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Cach, LLC.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.